Citation Nr: 0532954	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  98-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served from August 1953 to September 1955.

This case is before the Board on appeal from a decision of 
the Oakland, California, Department of Veterans Affairs (VA), 
Regional Office.  The case was previously before the Board 
and was remanded.


FINDINGS OF FACT

1.  A chronic lumbar spine disorder was not manifest during 
service and arthritis was not manifest within one year of 
separation.

2.  Lumbar spine disability is not attributable to any 
incident of service or a service-connected disease or injury. 


CONCLUSIONS OF LAW

1.  Lumbar spine disability was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  Lumbar spine disability is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board notes there has been a significant change in the 
law with the enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in January 2005.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the notice, 
the supplemental statement of the case issued constituted 
subsequent process.  The appellant has not shown how any 
error was prejudicial.  Moreover, the essential fairness of 
the adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Although there was an allegation of unobtained 
VA and service records, the Board does not believe that the 
records ever existed.  Further development would be futile.  
The claimant has had sufficient notice of the type of 
information needed to support and the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

The veteran, who served from August 1953 to September 1955, 
has appealed the denial of service connection for a low back 
disorder.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2005).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (2005).  This includes an increase 
in disability.

The veteran asserts that during service he fell from a pole 
and injured his back at that time.  Since service, his back 
has bothered him and he has developed low back pathology.  He 
also reports that his ankle injury has caused a low back 
disability.  Our review reflects that the preponderance of 
the evidence is against the claim.

During service, the veteran did fall approximately 30 feet 
while working on a telephone pole.  Although the veteran had 
lower extremity injuries, the service records were remarkably 
silent for complaints, findings or manifestations of low back 
pathology.  More specifically, the examination prior to 
release from active duty disclosed that the spine and 
musculoskeletal system were normal.  In addition, when 
examined by VA in 1956, the veteran stated that there was no 
history of a back injury and there were no complaints or 
findings referable to the spine.  The X-ray examination 
disclosed no evidence of fracture, dislocation, arthritis, 
abnormal curvature or any other pathology.

The veteran has submitted medical evidence in support of his 
claim.  Since service, low back pathology has been identified 
and he has under gone operative procedures.  In June 2003, J 
Yates, PA-C reported that it was documented that in the 
1950's the veteran suffered an injury with a fractured 
patella and a fractured ankle.  He had disk herniations at 
L2-3 with subsequent fusion.  The reporter noted that he did 
not have any records of the injury and was not aware of how 
the injury occurred other than the information the patient 
provided.  However, it was noted that the injuries did exist 
and did exist since the 1950s. 

The Board finds the opinion and statement of J Yates to be of 
minimal probative value.  To the extent that the PA-C 
establishes that there is current disability, the Board 
accepts that evidence.  However, as to origin or onset, the 
insistence that the injuries had existed since the 1950s is 
inconsistent with the record and the facts.  Furthermore, the 
PA-C establishes that there were no records from the time of 
the injury that were reviewed although reaching the 
conclusion that the injuries had existed since the 1950s.  
The Board finds that the opinion is based upon unreliable 
information and that such opinion is equally unreliable.  The 
statement is also inconsistent with the veteran's own 1956 
statement that there was no history of a back injury.  The 
opinion of J Yates is also inconsistent with the 1956 VA 
examination disclosing normal findings and a normal X-ray 
examination.  Although J Yates is adamant, the opinion is 
unsupported and unreliable.

The Board also notes that there is a positive December 1997 
VA statement.  It was reported that during service, the 
veteran fell.  His back was treated with traction and a 
pelvic sling.  After service, in approximately 1956, he was 
admitted for treatment of the back problems.  The Board finds 
the history to be unsupported and not credible.  The fact 
that the recorder of the history is a medical professional or 
a VA employee does not mean that the opinion or history is to 
be accorded greater probative weight than it deserves.  The 
Board is under an obligation to weigh and evaluate the 
competence of the evidence and if competent assign probative 
weight.  There is no reliable evidence of back treatment 
during service or shortly thereafter.  The Board finds that 
1997 statement has little accurate foundation, is 
inconsistent with the contemporaneous records and is accorded 
little probative weight.

The Board finds far more probative the opinion of a VA 
examiner in February 1999.  The examiner noted that the file 
had been reviewed.  Early records did not mention any 
difficulty with the lower back, in spite of multiple 
evaluations.  The examiner noted that it appeared that the 
veteran developed disk disease in the 1960's and underwent 
subsequent surgeries.  The examiner opined that there was no 
credible evidence that either condition was service 
connected.  Furthermore, it was not medically probable that 
walking asymmetrically caused the lower back problem.  
Although it was possible that an injury to the discs occurred 
during the fall, the theory did not stand up to scrutiny 
regarding medical probability.

Clearly, the veteran is competent to report that he had an 
in-service injury or that he had in-service back pain.  
However, the contemporaneous records, including the silence 
of the service records, the normal separation examination and 
the 1956 denial of back injury with accompanying normal 
findings are far more probative and credible that his remote 
statements advanced in support of this claim.  The medical 
opinions based upon an unreliable history are of little 
probative value.  However, the 1999 VA opinion is consistent 
with the service records, consistent with the veteran's 
statements immediately after service and consistent with the 
1956 VA examination.  The probative evidence establishes that 
a chronic low back disorder was not manifest during service; 
that arthritis was not manifest within 1 year of separation; 
that the low back disability is unrelated to service-
connected disease or injury; and that the disability is 
unrelated to any incident of service.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.




ORDER

Service connection for lumbar spine disability is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


